DETAILED ACTION
Claim 1-20 are presented for examination.
Claim 1 is amended.
Claims 2-20 are newly presented.
The amendment filed on 03/01/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
This office action is in response to the amendment submitted on 03-MAR-2021.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 2-20 and amended claim 1 (Invention II) are directed to an invention that is independent or distinct from the invention originally claimed (Invention I - see Claim 1 submitted 03/23/2020) for the following reasons: claims 2-20 and amended claim 1 are drawn to a system for determining the first and second resistance along the cardiac vasculature. It is further noted the claims share several limitations with application 16/551,506 now patent 10803994 from the same inventive entity which is in a different classification than the previously presented invention.
More specifically, Independent Claim 1 now recites the amended limitations
determining first resistances for the locations along the determined image centerlines using the respective determined dimensions from the three-dimensional model; performing a normalization of the determined dimensions of the three-dimensional model; determining at least one of a blood volume of the cardiac vasculature or a hyperemic normal blood flow through the cardiac vasculature represented by the normalized determined dimensions; determining second resistances at the locations along the cardiac vasculature represented by the three-dimensional model using the normalized determined dimensions and at least one of the hyperemic normal blood flow, the blood volume, or a blood pressure; calculating an index indicative of vascular function, based, at least in part on, for each of the locations along the cardiac vasculature of the three-dimensional model, a ratio of the first resistance to the second resistance; and causing the index indicative of vascular function to be displayed
And has removed the limitations of
creating the first vascular model using the determined image centerlines, the identified homologous branches, and the identified connected branches of the cardiac vasculature; determining, by the image processing circuitry, a first value for a characteristic of flow through the stenotic segment in the first vascular model; generating, by the image processing circuitry, a second vascular model from the first vascular model by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area of at least a portion of the stenotic segment in the first vascular model, which produces a difference in the characteristic of flow for the second vascular model; determining, by the image processing circuitry, a second value for the characteristic of flow through the stenotic segment for the second vascular model; and calculating, by the image processing circuitry, a flow index quantifying the vascular function of the cardiac vasculature modeled by the first vascular model, wherein the calculating is based on comparing first and second values for the characteristic of flow in said first and said second vascular models
Amended Claim 1 and newly presented Claims 2-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 1 now recites an independent related to determining the first and second resistance. The first and second resistance result in a ratio in calculating an index indicative of vascular function. The newly presented elements of resistance are further narrowed in newly presented dependent claim 7, which has elements not previously presented. Originally presented Claim 1 does not contain these elements. The originally presented claim 1 create a first and second model where the models are used to assess a stenotic segment. The determining performing of the assessment using resistance for calculating an index indicative of vascular function is much different than construction a first and second model for assessing a stenotic segment. These two inventions independent and distinct resulting in a serious search burden.
Amended Independent Claim 1 recites “ratio of the first resistance to the second resistance” of “vascular function” implying the individual health risk assessment where the claim previously recited a “first vascular model” and a “second vascular model”.
Invention II (Amended Claim 1 and newly presented Claims 2-20) can be classified in G16H50/30 (for calculating health indices; for individual health risk assessment)
Invention I (Originally presented Claim 1) can be classified in G06F30/10 (Geometric CAD)


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10595807 B2. This is a statutory double patenting rejection. Below is a comparison of the claims and the claims are identical.

Instant Application 16826594
U.S. Patent No. 10595807 B2

A computer-implemented method for assessing a vascular function of a cardiac vasculature having a stenotic segment, the method comprising:
receiving, from a medical imaging device, in image processing circuitry a first medicalimage of the cardiac vasculature recorded at a first projection angle and a second medical imageof the cardiac vasculature recorded at a second projection angle;
receiving, from a medical imaging device, in image processing circuitry a first medical image of the cardiac vasculature recorded at a first projection angle and a second medical image of the cardiac vasculature recorded at a second projection angle;
determining, by the image processing circuitry, a first vascular model modeling thecardiac vasculature recorded in the medical images by
determining, by the image processing circuitry, a first vascular model modeling the cardiac vasculature recorded in the medical images by
determining image centerlines for the first and second medical images through branches of the cardiac vasculature,
determining image centerlines for the first and second medical images through branches of the cardiac vasculature,
identifying homologous branches among the image centerlines for the first and second medical images by orientating the image centerlines of the first and second images with respect to each other based on a difference between the first and second projection angles,
identifying homologous branches among the image centerlines for the first and second medical images by orientating the image centerlines of the first and second images with respect to each other based on a difference between the first and second projection angles,
identifying connected branches using route tracing beginning at ends of the image centerlines for the first and second medical images for each of the identified branches that are homologous among the first and second medical images, and
identifying connected branches using route tracing beginning at ends of the image centerlines for the first and second medical images for each of the identified branches that are homologous among the first and second medical images, and

creating the first vascular model using the determined image centerlines, the identified homologous branches, and the identified connected branches of the cardiac vasculature
determining, by the image processing circuitry, a first value for a characteristic of flowthrough the stenotic segment in the first vascular model;
determining, by the image processing circuitry, a first value for a characteristic of flow through the stenotic segment in the first vascular model;
generating, by the image processing circuitry, a second vascular model from the firstvascular model by making at least one modification to at least one of a vascular diameter, avascular radius, or a vascular cross-sectional area of at least a portion of the stenotic segment inthe first vascular model, which produces a difference in the characteristic of flow for the second vascular model;
generating, by the image processing circuitry, a second vascular model from the first vascular model by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area of at least a portion of the stenotic segment in the first vascular model, which produces a difference in the characteristic of flow for the second vascular model;
determining, by the image processing circuitry, a second value for the characteristic offlow through the stenotic segment for the second vascular model; and
determining, by the image processing circuitry, a second value for the characteristic of flow through the stenotic segment for the second vascular model; and
calculating, by the image processing circuitry, a flow index quantifying the vascular function of the cardiac vasculature modeled by the first vascular model,
calculating, by the image processing circuitry, a flow index quantifying the vascular function of the cardiac vasculature modeled by the first vascular model,
wherein the calculating is based on comparing first and second values for the characteristic of flow in said first and said second vascular models.
wherein the calculating is based on comparing first and second values for the characteristic of flow in said first and said second vascular models



Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10595807 B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Strobel et al., U.S. Patent Application Publication 2009/0016587 teaches a method of constructing a model of a vessel tree in in 3D ([0063]) and determining the blood flow at selected point from image analysis ([0064]). Edic et al., U.S. Patent Application Publication 2013/0226003 teaches a method using images from different acquisition methods ([0016]) and determining the transstenotic pressure from the ratio of two pressures ([0044]). Cohen et al., U.S. Patent Application Publication 2010/0160773 teaches a method for image processing for coronary angioplasty procedure ([0066]) and image enhancement of the vessels ([0086]). Petroff et al., U.S. Patent Application Publication 2014/0094697 A1 teaches a method to correct a partial occlusion based on the geometry of the vessel in an image ([0006]). Huo et al, "Intraspecific scaling laws of vascular trees" [2012] teaches a method for scaling the 

However, for reason discussed in the section Response to Arguments - 35 USC § 103 above, these references or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

generating, by the image processing circuitry, a second vascular model from the first vascular model by making at least one modification to at least one of a vascular diameter, a vascular radius, or a vascular cross-sectional area of at least a portion of the stenotic segment in the first vascular model, which produces a difference in the characteristic of flow for the second vascular model;

In combination with the remaining features and elements of the claims.

Conclusion
The amendment filed on 03/01/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127